NOT PRECEDENTIAL


     IN THE UNITED STATES COURT
              OF APPEALS
         FOR THE THIRD CIRCUIT


                 NO. 09-3397


       UNITED STATES OF AMERICA

                       v.

           ALBERTO LUIS BOTA,
                             Appellant




      On Appeal From the United States
                  District Court
    For the Middle District of Pennsylvania
     (D.C. Action No. 1-09-cr-00041-001)
     District Judge: Hon. Sylvia H. Rambo


Submitted Pursuant to Third Circuit LAR 34.1(a)
                May 28, 2010

  BEFORE: McKEE, Chef Judge, RENDELL
     and STAPLETON, Circuit Judges

         (Opinion Filed : June 3, 2010)
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:

       Alberto Bota appeals his conviction, following a guilty plea, of conspiracy to

distribute and possess with intent to distribute powder cocaine, crack cocaine, and

marijuana. His attorney has moved to withdraw his representation under Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). We will grant the

motion to withdraw and will affirm the District Court’s judgment.

       This Court’s rules provide that “[w]here, upon review of the district court record,

trial counsel is persuaded that the appeal presents no issue of even arguable merit, counsel

may file a motion to withdraw and supporting brief pursuant to Anders.” 3d Cir. LAR

109.2(a). If we concur with trial counsel’s assessment, we “will grant [the] Anders

motion, and dispose of the appeal without appointing new counsel.” Id. Accordingly, our

“inquiry when counsel submits an Anders brief is thus twofold . . .: (1) whether counsel

adequately fulfilled the rule’s requirements; and (2) whether an independent review of the

record presents any nonfrivolous issues.” United States v. Youla, 241 F.3d 296, 300 (3d

Cir. 2001).

       Our review of the record has convinced us that trial counsel’s Anders brief is

adequate and that there are no nonfrivolous grounds on which to challenge the judgment

                                             2
of conviction. Accordingly, we will grant counsel’s motion to withdraw and will affirm

the judgment of the District Court. In addition, we certify that the issues presented in this

appeal lack legal merit and thus that counsel is not required to file a petition for writ of

certiorari with the Supreme Court. 3d Cir. LAR 109.2(b).




                                               3